                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:19-CV-14-BO

QUANCIDINE HINSON-GRIBBLE,                     )
                                               )
       Plaintiff,                              )
                                               )
~                                              )                      ORDER
                              )
                               )
LAW OFFICES OF MICHAEL A.      )
DEMAYO and MICHAEL A. DEMAYO, )
                               )
     Defendants.               )




       This cause comes before the Court on the memorandum and recommendation by United

States Magistrate Judge James E. Gates. [DE 5]. On February 13, 2019, Judge Gates recommended

that plaintiff be permitted to proceed in forma pauperis but that her claims be dismissed. Id.

Plaintiff has filed an affidavit in opposition to dismissal and the matter is ripe for review. For the

reasons that follow, the M&R is ADOPTED.

                                         BACKGROUND

       In January 2019, plaintiff filed a prose application to proceed informa pauperis under 28

U.S.C. § 1915. [DE l]. Plaintiff brings claims for breach of contract and fraudulent

misrepresentation against defendants, who represented her with respect to a January 2016 car

accident. In February 2019, Judge Gates entered the instant memorandum and recommendation

(M&R), granting plaintiff's application to proceed in forma pauperis and recommending that

plaintiffs' claims be dismissed for lack of subject-matter jurisdiction. [DE 5].
                                           DISCUSSION

       A district court is required to review de nova those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149-50 (1985). "[I]n the absence of a timely filed objection, a district court need

not conduct de nova review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted). Here, the Court

construes plaintiffs affidavit as a timely, specific objection to the finding that the Court does not

possess subject-matter jurisdiction over plaintiffs claims.

       Even if, however, the Court were to conduct de nova review of whether subject-matter

jurisdiction exists, it is clear that such jurisdiction does not exist. 28 U.S.C. § 1331 authorizes

federal courts to decide claims that arise under the Constitution, laws, or treaties of the United

States. Plaintiff has not alleged any claims raising federal questions; rather, she alleges only state-

law claims of breach of contract and fraudulent misrepresentation. There is no federal-question

jurisdiction. 28 U.S.C. § 1332, on the other hand, authorizes federal courts to hear claims on the

basis of diversity of citizenship. In other words, if the plaintiff is a citizen of one state-North

Carolina, for instance-and the defendant is a citizen of another state, subject-matter jurisdiction

exists. Here, however, plaintiff explicitly alleges in her complaint that she and both defendants are

citizens of North Carolina. In her affidavit in response to the M&R, plaintiff again reiterates that

she and both defendants are citizens of North Carolina. It is clear, then, that complete diversity of

citizenship does not exist and, therefore, subject-matter jurisdiction does not exist, either.




                                                  2
       The Court has reviewed the M&R and is satisfied that there is no clear error on the face of

the record, and finds that there is no subject-matter jurisdiction. Accordingly, the memorandum

and recommendation is ADOPTED.

                                        CONCLUSION

       The memorandum and recommendation of Magistrate Judge Gates [DE 5] is ADOPTED

and plaintiffs complaint is DISMISSED.



SO ORDERED, this     1-J_ day of March, 2019.


                                          ~l,)·~¥-
                                          T     RRENCEw:BOYLE
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                                3
